DETAILED ACTION
This action is in response to the amendments and remarks received 11/24/2021 in which claim 3 has been amended, claims 1-2 and 10-12 have been canceled, and claims 3-9 and 13-14 are pending and ready for examination.
Response to Arguments
Applicants’ arguments filed 11/24/2021 have been fully considered but they are not fully persuasive. 
Applicants’ arguments directed to the double patenting rejection are persuasive and the previous rejection is thus withdrawn.
In regards to Applicants’ argument that the membrane of Taniguchi does not inherently posses the three-dimensional network structure and the total of areas of resin parts having an area of 1 μm2 or less and 10 μm2 or more as claimed; the Examiner disagrees.  Applicants argue that because Taniguchi discloses using a different dual solvent system of di-(ethyl-butyl)-phthalate (DOP), and di-butyl phthalate (DBP), and not the same dual solvent system including non-phthalic solvents bis 2-ethylhexyl adipate (DOA), tributyl acetylcitrate (ATBC) as used by Applicants in the Examples 1-3 which show the claimed resin are portions, that the membrane of Taniguchi will not necessarily poses the claimed features because “it is common technical knowledge to one of ordinary skill in the art that if the solvents used to prepare a porous membrane are different from each other, the resulting structures of the porous membranes obtained by using the different solvents are also expected to be different from each other” (Remarks dated 11/24/2021).  However this argument is not convincing due to the substantial similarly in the materials and means by which the membrane of Taniguchi is formed and that disclosed in the present inventions Examples 1-3.  Notably:

(2) Taniguchi discloses using 40 wt% PVDF (same wt% as instant Examples 1-3), 23 wt% nanosilica (same wt% as instant Examples 1-3), 30.8 wt% DOP (32.9 wt% nonsolvent used in instant Examples); 6.2 wt% DBP (4.1 wt% poor solvent used in instant Examples), where JP;461 uses “vinylidene fluoride homopolymer : phthalic bis(2-ethylhexyl ester) : dibutyl phthalate : fine silica= 25.0:38.5:7.7:28.8 (mass ratio)” and thus uses wt% similar to those of the instant Examples
(3) the solvents used by Taniguchi and JP’461 are phthalic acid esters, which are specifically disclosed in the instant specification to be suitable solvents for the instant invention (P17/L26-36), 
(4) the solvents used are substantially similar in chemical structure to those noted by applicants; i.e. di-(ethyl-butyl)-phthalate comprises a phthalate with two ethyl-butyl groups linked by acid ester groups, where the bis 2-ethylhexyl adipate used by Applicants has an adipate with the same two ethyl-butyl groups linked by acid ester groups, and where di-butyl phthalate and tributyl acetylcitrate  are both acid esters with linked butyl groups.
MPEP 2112(V) states that “once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning to show inherency, the burden of production shifts to the applicant” and that objective evidence was required to rebut a rejection based on inherency. Applicants have only provided the argument that “it is common technical knowledge to one of ordinary skill in the art that if the solvents used to prepare a porous membrane are different from each other, the resulting structures of the porous membranes obtained by using the different solvents are also expected to be different from each other” (Remarks dated 11/24/2021), which is merely Attorney argument, not objective evidence and is thus not convincing especially when considering the substantially similarities as noted above; “arguments of counsel cannot take the place of evidence in the record” MPEP 2145(I). It is suggested Applicants provide experimental data in an affidavit to show the membrane produced according to the process of Taniguchi does not possess the claimed structure.
In regards to Applicants’ argument that Ashina, Taniguchi and JP’461 are all directed to different problems and would therefore not have been obvious to combine; the Examiner disagrees. MPEP 2141.01(a), states that “a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); OR (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention)”. Ashina, Taniguchi and JP’461 and Applicants’ invention are all related as to the same field of endeavor, hollow fiber membranes and their cleaning, they need not be related further to more specific problems addressed by Applicants.
In response to Applicants’ statement that the prior art does not disclose the advantages of the claimed invention shown in the instant disclosure; it is noted that this does not appear to be an argument against the rejections, and thus Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Further, as the membrane of Taniguchi is seen to inherently possess the claimed structure, it is expected to also possess the same alleged advantageous features.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4-9 and 13-14 all depend from (now canceled) claim 1. For purposes of Examination it will be interpreted that they all depend from claim 3.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,322,703 B1 (hereinafter “Taniguchi”) in view of  US 4,844,809 A1 (hereinafter “Ashina”) and alternatively further in view of JP 2012-040461 A (hereinafter “JP’461”, provided with IDS dated 04/30/2020).
Regarding claim 3-5 and 9 Taniguchi discloses a filtration method comprising: 
(1) a filtration step which comprises passing a to-be-treated liquid (aqueous suspension) containing a to-be-filtered material (suspended solids) through a porous membrane (hollow fiber membrane 14) (C5/L37-C6/L26) to separate a filtrate from the to-be-filtered material; wherein the hollow fiber membrane is composed of a resin including PVDF; 
purifying method of the present invention can employ a step of dosing ozone or the like in addition to the above-mentioned filtration step and physical wash step” (C7/L48-C8/L21) and further is washed with “a sodium hypochlorite solution, a sodium hydroxide solution, an oxalic acid solution and a nitric acid solution until the recoverability was saturated. When the pure water flux amount was measured, it was 98% of the initial value” (Examples 14, as well as Examples 15-17); and is thus seen to have disclose “passing or soaking the porous membrane into a cleaning solution to clean the inside of the porous membrane” as claimed.
With regard to the resin of the membrane having “in all visual fields in a cross section of the inside of the membrane, an area proportion of a resin portion having an area of 0.1 μm2 or more and 1 μm2 or less in each of the visual fields, which is 70% or more relative to a total area of all resin portions included in each of the visual fields, and an area proportion of a resin portion having an area of more than 1 μm2 and less than 1 Oμm2 in each of the visual fields, which is 2% to 30% relative to the total area of all the resin portions included in each of the visual fields, and an area proportion of a resin portion having an area of 1 Oμm2 or more in each of the visual fields, which is 15% or less relative to the total area of all the resin portions included in each of the visual fields”; Taniguchi discloses substantially the same composition and method of making the membrane as disclosed by Applicants including mixing a PVDF resin, with inorganic nanopowder, a first solvent (i.e. a non-solvent) and another solvent (i.e. a good/poor solvent), then forming the hollow fibers in a similar extrusion and extraction/wash process (Taniguchi Examples; instant specification Examples). Since the composition is the same as the composition recited in the claim, it is asserted, absent evidence to the contrary, that one would reasonably expect that the membrane disclosed by Taniguchi inherently has the same the porous membrane has, in all visual fields in a cross section of the inside of the membrane, an area proportion of a resin portion having an area of 0.1 μm2 or more and 1 μm2 or less in each of the visual fields, which is 70% or more relative to a total area of all resin portions included in each of the visual fields, and an area proportion of a resin portion having an area of more than 1 μm2 and less than 1 Oμm2 in each of the visual fields, which is 2% to 30% relative to the total area of all the resin portions included in each of the visual fields, and an area proportion of a resin portion having an area of 1 Oμm2 or more in each of the visual fields, which is 15% or less relative to the total area of all the resin portions included in each of the visual fields  as claimed. See MPEP 2112.01. 
Taniguchi does not disclose the cleaning solution uses a 1% or more sodium hydroxide aqueous solution. 
However, with regard to a membrane cleaning solution, Ashina discloses a method of, after backwashing, cleaning a hollow fiber membrane using a sodium hydroxide solution of from 2-30 wt % (Abstract, C3/L20-32).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Taniguchi by using for the membrane cleaning a sodium hydroxide solution of from 2-30 wt% as disclosed by Ashina because this involves the simple substitution of known hollow fiber membrane cleaning solution sodium hydroxide concentrations to obtain the predictable result of cleaning the membrane. 
Alternatively, with regard to the membrane, JP’461 discloses a similar membrane which also uses substantially the same composition and method of making the membrane as disclosed by Applicants including mixing a PVDF resin, with inorganic nanopowder, a first solvent (i.e. a JP’461 Solution,. Claim 8, [0013]-[0032], Examples; instant specification Examples). 
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Taniguchi by substituting for the membrane that as disclosed by JP’461because it involves the simple substitution of known PVDF membrane have of similar materials and by similar methods to obtain a predictable result of successful filtration.
Since the composition is the same as the composition recited in the claim, it is asserted, absent evidence to the contrary, that one would reasonably expect that the membrane disclosed by JP’461 inherently has the same properties as the membrane recited in claim 3; i.e. as above with regard to Taniguchi.  See MPEP 2112.01
Regarding claim 6 and 8 Taniguchi in view of Ashina (alternatively and JP’461) discloses the filtration method according to claim 3, wherein the elongation of the porous membrane is not disclosed, however, as detailed above in the rejection of claim 3, since the composition is the same as the composition recited in claims 3, 6 and 8, it is asserted, absent evidence to the contrary, that one would reasonably expect that the membrane disclosed by Taniguchi in view of Ashina (alternatively and JP’461) inherently has the same properties as the membrane recited in claims 3, 6 and 8.  See MPEP 2112.01.
Specifically, it is asserted that the relationship between an elongation EO of the porous membrane before the cleaning and an elongation El of the porous membrane after the cleaning and (claim 8) the relationship between an elongation EO of the porous membrane before the 
Regarding claim 7 and 13 Taniguchi in view of Ashina (alternatively and JP’461) discloses the filtration method according to claim 3, wherein the pure water flux amount was measured, it was 98% of the initial value” i.e. after cleaning (Gojo Examples 14, as well as Examples 15-17); further, as detailed above in the rejection of claim 3, since the composition is the same as the composition recited in claims 3, 7 and 13, it is asserted, absent evidence to the contrary, that one would reasonably expect that the membrane disclosed by Taniguchi in view of Ashina (alternatively and JP’461)  inherently has the same properties as the membrane recited in claims 3, 7 and 13.  See MPEP 2112.01. 
Specifically, it is asserted that the relationship between a flux LO of the porous membrane at a start of the cleaning and a flux LI of the porous membrane after the cleaning and (claim 13) relationship between a flux LO of the porous membrane at a start of the cleaning and a flux LX of the porous membrane when the cleaning is repeated X (X is a natural number not greater than 100) times are as claimed. 
Regarding claim 14 Taniguchi in view of Ashina (alternatively and JP’461) discloses the method of filtration according to claim 3, further comprising rinsing the membrane a total of ten times with hot water after treatment in sodium hydroxide solution (Taniguchi Example 1), and will thus include discharging a cleaning agent remaining inside the porous membrane after the cleaning, and while it is not specifically disclosed that it is rinsed with the claimed volume of water until a specific concertation of the filtrate, it is clear and obvious that the amount of rinsing and the amount of cleaning chemical left in the filter after the rinse are result effective variables, because changing them will clearly affect the type of product obtained.  See MPEP § 2144.05 In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate rinsing water volume and extent of rising, including those within the scope of the present claims, so as to produce desired cleanliness of the filter.
Wherein, as in the rejection of claim 3 above,  the cleaning includes passing a chemical solution containing a 4% or more aqueous solution of sodium hydroxide through the porous membrane but does not specifically discloses this is done when a flux becomes 50% or less with respect to an initial flux LO of the porous membrane, however it is disclosed that the backwashing is repeated periodically and improves flux (Example 15), therefore it would have been obvious for one of skill in the art to adjust the timing and frequency of backwashing so as to balance filtration flux and cleaning downtime.
With regard to the pH of filtered water when restarting the filtration after the rinsing, this is not disclosed however it is well known that filtration pH and membrane storage pH effect the properties of the filtration process and membrane, and are routinely adjusted, and thus are result effective variables. See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate filtration pH and filter storage pH, including those within the scope of the present claims, so as to produce desired filtration or membrane properties.
With regard to the flux relationship, wherein the pure water flux amount was measured, it was 98% of the initial value” i.e. after cleaning (Gojo Examples 14, as well as Examples 15-17); Taniguchi in view of Gojo (alternatively and JP’461) inherently has the same properties as the membrane recited in claims 3 and 14.  See MPEP 2112.01. 
Specifically, it is asserted that a flux L20 after repeating 20 times the filtration, the cleaning, and the rinsing, has relationship as claimed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773